DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 12/09/2022 with respect to claim rejections under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The Rejection of claims 1-7, 9-11 and 15-19 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant's arguments filed 9 December 2022 regarding claim 20 rejected under 35 U.S.C. 102 been fully considered but they are not persuasive. 
In response to applicant’s arguments that “in contrast, as shown in Fig. 10 of Roland, ‘084, the density of undulations for each plate is the same”, Applicant should note that the features upon which applicant relies (i.e., Undulations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant is not claiming anything about undulations.  Undulations and channels are not the same thing.  An undulation is understood as a smoothly rising and falling form, outline, or movement.  If we look at Roland we see that the front surface of the second plate has 5 undulations which define only 4 channels between each undulation.  The rear surface of the first plate has a total of only 4 undulations (The two rising ends do not count as undulations because its only a rising form and not a rising and falling form) and 5 channels.  
What claim 20 actually claims is “a density of the third plurality of channels formed on the front surface of the second plate is less than the second plurality of channels formed on the rear surface of the first plate.”
	As shown in Figure 10 of Roland (See below) the third plurality of channels is made up of 4 channels while the second plurality of channels is made up of 5 channels along the same distance.  

    PNG
    media_image1.png
    635
    984
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roland et al (US 9,207,048) [hereinafter Roland]. 
Regarding claim 20, Roland discloses A ballistic panel 130 providing ballistic protection (Fig. 10) comprising: a first plate (first hard element 136) having a rear surface and a front surface (applicants should note that the panel 130 has multiple layers of soft 135 and hard elements 136, the hard elements can be reasonably and broadly construed as plates; Fig. 10); 
a first plurality of channels running across the front surface of the first plate (Fig. 10; 4 channels), the first plurality of channels increasing an amount of surface area to contact a projectile (Fig. 10); 
a second plurality of channels running across the rear surface of the first plate (Fig. 10; five channels) a second plate (second hard element 136) having a rear surface and a front surface (Fig. 10); a third plurality of channels running across the front surface of the second plate (Fig. 10; 4 channels), wherein a density of the third plurality of channels formed on the front surface of the second plate is less than the second plurality of channels formed on the rear surface of the first plate (as seen in FIG. 10; the third plurality of channels is made up of 4 channels while the second plurality of channels is made up of 5 channels along the same distance).
Allowable Subject Matter
Claims 1-7, 9-11 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including a ballistic panel having multiple plates wherein a density of a third plurality of undulations formed on a front surface of a second plate is less than a second plurality of undulations formed on a rear surface of a first plate.  Essentially what this means is there is a multi-plate armor plate configuration with a different wave configuration of channels such that the first plate has more undulations (and therefore more surface area) than the second plate.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641